DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claims 1-25 are pending.
	Claims 1, 4, 11, 18 and 21 have been amended.

Response to Arguments
3. 	The statutory double patenting rejection of with respect to claims 21-24 is hereby withdrawn in light of the claims amendment presented on 11/10/2020. However the claims are rejected under non-statutory double patenting. Applicant stated on the response that a Terminal Disclaimer is filed along with the response to overcome the rejection, however, the record doesn’t show a filed Terminal Disclaimer. Therefore, the amended claims rejected under non-statutory double patenting. 
  	 Responses regarding 103 rejection
 	Applicant argues that Smith does not teach the claimed “processor socket” functionality. Examiner respectfully disagrees. According to the specification and the claims, the “processor socket” is holding the “processor circuitry” and a “cache” where the “one or more buffers” are located. Examiner interpreted the “processor socket” as a housing component based on the 
  In response to applicant’s arguments associated with the “buffers maintained in cache”, Smith’s FIFO are buffers. The FIFO is temporary storages for data buffer as known in the industry.
Applicant’s arguments with respect to amended limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	  Claims 1-24 are rejected on the ground of nostatutory double patenting as being unpatentable over claims 1-24 of the US patent 10/353,631. 
The dependent claims of the US patent 10,353631 are similar with the dependent claims of the instant application.






Instant application (16/418,405) 

Patent  US 10,353,631
Claim
1
An apparatus comprising: a host device comprising a processor socket; circuitry for a network input/output (I/O) device coupled with the host device, the circuitry configured to: 







receive a data frame comprising a request to access a storage subsystem maintained at the network I/O device, the storage subsystem comprising a solid state drive (SSD); 

store control information for the request in one or more buffers based on a respective identifier of the one or more buffers, 







 the one or more buffers maintained in a cache for processor circuitry included in the processor socket, the one or more buffers used to exchange control information for the request with a protocol stack executed by the processor circuitry; and determine, based on the control information, whether to read from or store to the storage subsystem, data associated with the request.



 

An apparatus comprising: circuitry for a network input/output (I/O) device; a receive module for execution by the circuitry to receive, from a host device coupled to the network I/O device via a local connection with the host device or from a remote device via a network connection with the remote device, a data frame that includes a request to access a storage subsystem maintained at the network I/O device, the storage subsystem including a solid state drive (SSD), the data frame to be configured in compliance with a same protocol format whether received from the host device or the remote device; a buffer module for execution by the circuitry to use one or more buffers maintained in a cache for processor circuitry included in a processor socket at the host device coupled to the network I/O device, the one or more buffers used to exchange control information for the request, the control information exchanged with a protocol stack executed by the processor circuitry; and a determination module for execution by the circuitry to determine, based on the exchanged control information, whether to read from or store to the storage subsystem, data associated with the request, the control information for the request to include header information associated with the data frame to facilitate a determination by the protocol stack executed by the 

11
 A method comprising: receiving, at a network input/output (I/O) device, a data frame comprising a request to access a storage subsystem maintained at the network I/O device, the storage subsystem comprising a solid state drive (SSD); 

storing control information for the request in one or more buffers based on a respective identifier of the one or more buffers, maintained in a cache for processor circuitry included in a processor socket at a host device coupled with the network I/O device, the one or more buffers arranged to exchange control information for the request with a protocol stack executed by the processor circuitry; and determining, based on the control information, whether to read from or store to the storage subsystem, data associated with the request.
 A method comprising: receiving, at a network input/output (I/O) device, a data frame including a request to access a storage subsystem maintained at the network I/O device, the storage subsystem including a solid state drive (SSD), the data frame received from a host device via a local connection with the host device or from a remote device via a network connection with the remote device, the data frame to be configured in compliance with a same protocol format whether received from the host device or the remote device; utilizing one or more buffers maintained in a cache for processor circuitry included in a processor socket at the host device coupled with the network I/O device, the one or more buffers arranged to exchange control information for the request, the control information exchanged with a protocol stack executed by the processor circuitry; and determining, based on the exchanged control information, whether to read from or store to the storage subsystem, data associated with the request, the control information for the request to include header information associated with the data frame to facilitate a determination by the protocol stack executed by the processor circuitry as to whether to accept or deny the request
10

A non-transitory machine-readable medium comprising instructions that in response to being executed on a network input/output (1/0) device coupled to a host device cause the network 1/0 device to: receive a data frame comprising a request to access a storage subsystem maintained at the network 1/0 device, the storage subsystem including a solid state drive (SSD),
store control information for the request in one or more buffers based on a respective identifier of the one or more buffers, maintained in a cache for processor circuitry included in a processor socket at the host device, the one or more buffers used to exchange control information for the request with a protocol stack executed by the processor circuitry, and determine, based on the control information, whether to read from or store to the storage subsystem, data associated with the request.

   At least one non-transitory machine readable medium comprising a plurality of instructions that in response to being executed on a network input/output (I/O) device coupled to a host device causes the network I/O device to: receive a data frame including a request to access a storage subsystem maintained at the network I/O device, the storage subsystem including a solid state drive (SSD), the data frame received from the host device via a local connection with the host device or from a remote device via a network connection with the remote device, the data frame to be configured in compliance with a same protocol format whether received from the host device or the remote device; utilize one or more buffers maintained in a cache for processor circuitry included in a processor socket at the host device, the one or more buffers arranged to exchange control information for the request, the control information exchanged with a protocol stack executed by the processor circuitry; and determine, based on the exchanged control information, whether to read from or store to the storage subsystem, data associated with the request, the control information for the request to include header information associated with the data frame to facilitate a determination by the protocol stack executed by the processor circuitry as to whether to accept or deny the request.

16

      A method comprising: 
     tagging one or more buffers maintained in a cache for processor circuitry included in a processor socket at a host device, the one or more buffers tagged by a network input/output (I/O) device coupled to the host device with a respective identifier to indicate use of the one or more buffers for staging data received or transmitted via one or more network connections coupled to the network I/O device, the data associated with requests to access a storage device controlled by a storage controller coupled to the host device; 
           receiving a data frame including a request by a remote device to access the storage device; and 
      forwarding to or receiving from the one or more tagged buffers data associated with the request based on the respective identifiers and whether the request is to read the data from the storage device or is to store the data to the storage device.



A method comprising:
     tagging one or more buffers maintained in a cache for processor circuitry included in a processor socket at a host device, the one or more buffers tagged by a network input/output (I/O) device coupled to the host device to indicate use of the one or more buffers for staging data received or transmitted via one or more network connections coupled to the network I/O device, the data associated with requests to access a storage device controlled by a storage controller coupled to the host device;
      receiving a data frame including a request by a remote device to access the storage device; and 
     forwarding to or receiving from the one or more tagged buffers data associated with the request based on whether the request is to read the data from the storage device or is to store the data to the storage device
21


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6	Claims 1-4,11,17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0235072 hereinafter referred to as Smith) in view of GOLE et al. (US 2012/0102245 hereinafter referred to as GOLE), further in view of Lin (US 2004/0103249 hereinafter referred to as Lin).

	Regarding claim 1,
Smith teaches:
“An apparatus comprising: a host device comprising a processor socket” (Smith [0033] and Fig. 1, a host computer with processors”
Examiner Note: the processor socket (CPU socket) is needed to house the processor on the motherboard of the computer [https://www.webopedia.com/TERM/C/CPU_socket.html]
“circuitry for a network input/output (I/O) device coupled with the host device, the circuitry configured to: receive a data frame comprising a request to access a storage subsystem (Smith [0052], a storage device for receiving request from the host de vice to read data stored in the storage device. inherently, the storage device is configured with necessary component to receive the request).
“the one or more butters one or more buffers maintained in a cache for processor circuitry included in the processor socket, the one or more buffers used to exchange control information for the request with a protocol stack executed by the processor circuitry; and” (Smith [0063][0053] and Fig. 2, First In First Out for storming a command access by protocol stack. The command is generated with descriptor and tag with necessary information for processing the command by the controller located at the host device).
“determine, based on the control information, whether to read from or store to the storage subsystem, data associated with the request” (Smith [0012], using tags associated with write data or read data commands for efficiently routing data to and from the storage devices).
Examiner note: Smith teaches to transfer data to and from storage devices such as SAS storage device and SATA storage device (Smith [0039]).
Smith does not teach:
“…..the storage subsystem comprising a solid state drive (SSD)”
“store control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”
GOLE teaches:
“…..the storage subsystems comprising a solid state drive (SSD)” (GOLE [0041], solid-state device (SSD) for processing read/write requests).
Both Smith and GOLE teach accessing a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed 
Smith and GOLE do not teach:
“ store control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”
Lin teaches:
“store control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”(Lin [0022][0009] [0014], discloses allocated buffers with identification, for receiving commands. The commands can include multiple identifications such as the type of the command as read or write command, identification of memory address etc.. The buffers are located at first-in-first-out (FIFO) for receiving the read or write commands). 
Smith, GOLE and Lin teach accessing a storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to include buffer identification as disclosed by Lin, such inclusion is useful for accessing the buffers based on the buffers identification indicated in the command (Lin [0016]).

	Regarding claim 2, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 1.
Smith teaches:
(Smith [0005], a storage controller for accessing storage device to read data from or to write data to one or more storage devices).

	Regarding claim 3, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 2.
Smith teaches:
“wherein the storage controller and at least the SSD are arranged to operate in compliance with one or more industry standards to include PCIe Base Specification, revision 3.0 or NVMe Specification, revision 1.1.” (Smith [0045] [0034], the storage controller supports PCI express standards. The controller also communicated with the storage devices. Thus, the storage devices inherently configured to communicate with the controller’s standard). The concept of SSD is address in claim 1 in view of GLOE.

	Regarding claim 4, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 1.
Smith teaches:
“the circuitry for the network I/O device configured to:
receive the data frame from the host device via a local connection with the host device or from a remote device via a network connection with the remote device, the data frame configured in compliance with a protocol format” (Smith [0044] [0109], the controller connects with the host the storage devices via bus and one or more ports respectively to process requests for sending data to the storage device or retrieving data from the storage device. The request frames are formatted according to selected protocol).
 	Lin teaches:
“determine, based on the identifier of a first buffer of the one or more buffers, that the first buffer is used to store the control information” (Lin [0022][0009] [0014], discloses allocated buffers with identification, for receiving commands. The commands can include multiple identifications such as the type of the command as read or write command, identification of memory address etc.. The buffers are located at first-in-first-out (FIFO) for receiving the read or write commands). 
Smith, GOLE and Lin teach accessing a storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to include buffer identification as disclosed by Lin, such inclusion is useful for accessing the buffers based on the buffers identification indicated in the command (Lin [0016]).

	Regarding claim 11,
Smith teaches:
“A method comprising: receiving, at a network input/output (I/O) device, a data frame comprising a request to access a storage subsystem maintained at the network I/O device” (Smith [0052], a storage device for receiving request from the host de vice to read data stored in the storage device. inherently, the storage device is configured with necessary component to receive the request).
 (Smith [0063] [0053] and Fig. 2, First In First Out for storming a command access by protocol stack. The command is generated with descriptor and tag with necessary information for processing the command by the controller located at the host device).
“determining, based on the control information, whether to read from or store to the storage subsystem, data associated with the request” (Smith [0012], using tags associated with write data or read data commands for efficiently routing data to and from the storage devices).
Examiner note: Smith teaches to transfer data to and from storage devices such as SAS storage device and SATA storage device (Smith [0039]).
Smith does not teach:
“…..the storage subsystem comprising a solid state drive (SSD)”
“storing control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”
GOLE teaches:
“…..the storage subsystems comprising a solid state drive (SSD)” (GOLE [0041], solid-state device (SSD) for processing read/write requests).
Both Smith and GOLE teach accessing a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to have a solid-state device (SSD) storage system for processing 
Smith and GLOE do not teach:
“storing control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”
Lin teaches:
“storing control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”(Lin [0022][0009] [0014], discloses allocated buffers with identification, for receiving commands. The commands can include multiple identifications such as the type of the command as read or write command, identification of memory address etc.. The buffers are located at first-in-first-out (FIFO) for receiving the read or write commands). 
Smith, GOLE and Lin teach accessing a storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to include buffer identification as disclosed by Lin, such inclusion is useful for accessing the buffers based on the buffers identification indicated in the command (Lin [0016]).

	Regarding claim 17, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 11.
GLOE teaches:
“comprising the SSD included in the storage subsystem having non-volatile memory that includes at least one of 3-dimensional cross-point memory, flash memory, ferroelectric memory,  (GOLE [0041], solid-state device (SSD) storage).
Examiner Note: SSD solid state storage using flash memory as known in the art (Wikipedia) 
Smith, GOLE and Lin teach accessing a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and Lin to have a solid-state device (SSD) storage system for processing read/write requests as disclosed by GOLE, because the SSD provides low-latency access time for caching data (GLOE [0041]).

	Regarding claim 18,
Smith teaches:
“A non-transitory machine-readable medium comprising instructions that in response to being executed on a network input/output (I/O) device coupled to a host device cause the network I/O device to: receive a data frame comprising a request to access a storage subsystem maintained at the network I/O device (Smith [0177] [0052], a software or code to be executed by processing device. Smith [0052], a storage device for receiving request from the host de vice to read data stored in the storage device. Inherently, the storage device is configured with necessary component to receive the request).
 “the one or more buffers maintained in a cache for processor circuitry included in a processor socket at the host device, the one or more buffers used to exchange control  (Smith [0063] [0053] and Fig. 2, First In First Out for storming a command access by protocol stack. The command is generated with descriptor and tag with necessary information for processing the command by the controller located at the host device).
“determine, based on the control information, whether to read from or store to the storage subsystem, data associated with the request” Smith [0012], using tags associated with write data or read data commands for efficiently routing data to and from the storage devices).
Examiner note: Smith teaches to transfer data to and from storage devices such as SAS storage device and SATA storage device (Smith [0039]).
Smith does not teach:
“…..the storage subsystem comprising a solid state drive (SSD)”
“store control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”
GOLE teaches:
“…..the storage subsystems comprising a solid state drive (SSD)” (GOLE [0041], solid-state device (SSD) for processing read/write requests).
Both Smith and GOLE teach accessing a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to have a solid-state device (SSD) storage system for processing read/write requests as disclosed by GOLE, because the SSD provides low-latency access time for caching data (GLOE [0041]).
Smith and GOLE do not teach:

Lin teaches:
“store control information for the request in one or more buffers based on  respective identifier  of the one or more buffers”(Lin [0022][0009] [0014], discloses allocated buffers with identification, for receiving commands. The commands can include multiple identifications such as the type of the command as read or write command, identification of memory address etc.. The buffers are located at first-in-first-out (FIFO) for receiving the read or write commands). 
Smith, GOLE and Lin teach accessing a storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to include buffer identification as disclosed by Lin, such inclusion is useful for accessing the buffers based on the buffers identification indicated in the command (Lin [0016]).

Regarding claim 19, Smith, GOLE and Lin teaches all the limitations of claim 18.
Smith teaches:
“comprising instructions that in response to being executed on the network I/O device cause the network I/O device to: receive the data frame from the host device via a local connection with the host device 01 from a remote device via a network connection with the remote device, the data frame configured in compliance with a protocol format” (Smith [0044] [0109], the controller connects with the host the storage devices via bus and one or more ports respectively to process requests for sending data to the storage device or retrieving data from the storage device. The request frames are formatted according to selected protocol).

7.	Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al. (US 2011/0197041 hereinafter referred to as YAMADA) in view of Talagala et al. (US 9,047178 hereinafter referred to as Talagala), further in view of Lin (US 2004/0103249 hereinafter referred to as Lin).

	Regarding claim 21,
YAMADA teaches:
“A method comprising:
“ tagging……….the one or more buffers tagged by a network input/output (I/O) device coupled to the host device with a respective identifier to indicate use of the one or more buffers for staging data received or transmitted via one or more network connections coupled to the network I/O device, the data associated with requests to access a storage device controlled by a storage controller coupled to the host device” (YAMADA [0160][0030][0076][0081] staging buffers located in storage device for staging request or writeback request. Writeback operation perform reading data form a buffer and writing data to a save buffer, staging is reading out data form save buffer and writing data to a buffer. The storage device is coupled with a host device. Control module for the storage apparatus. Control interface).
“receiving a data frame including a request by a remote device to access the storage device; and” (YAMADA [0139] [0137], second remote storage device receiving data for storing which is sent by host computer. The host computer sending the I/O operation request).
the respective identifiers of the buffers and whether the request is to read the data from the storage device or is to store the data to the storage device” (YAMADA [0160][0030], teaches reading data from buffer and writing data to the buffer based on writeback and staging request. Thus, when the operation is reading, the data will be received from the buffer while forwarding the data to the buffer for writing operation).
YAMADA does not teach:
“……… one or more buffers maintained in a cache for processor circuitry included in a processor socket at a host device”
Talagala teaches:
“……… one or more buffers maintained in a cache for processor circuitry included in a processor socket at a host device” (Talagala col. 85 lines 40-52, col.54  lines 36-37, one or more buffers located in processor cache for caching data. The processor cache is located in processor complex 1012 of the host device. The buffers can be located on the host device).   
Both YAMADA and Talagala teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YAMADA for holding buffers in processor cache as disclosed by Talagala, such feature would improve the performance of the system by reducing the amount of time for accessing the data from the buffers (Talagala col. 85 lines 49 -52). 
YAMADA and TALGAL do not teach the claimed subject matter of “identifiers of the buffers.”
Lin teaches allocated buffers with identification. The buffers are located at first-in-first-out (FIFO) for receiving the read or write command, which includes identification of the command type (e.g., write or read), identification of memory address etc. (Lin [0022] [0009] [0014]).
Smith, GOLE and Lin teach accessing a storage system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to include buffer identification as disclosed by Lin, such inclusion is useful for accessing the buffers based on the buffers identification indicated in the command (Lin [0016]).

	Regarding claim 22, YAMADA in view of Talagala, further in view of Lin teaches all the limitations of claim 21, 
YAMADA teaches:
“wherein tagging the one or more buffers comprises assigning an identifier to the one or more buffers to indicate use of the one or more tagged buffers for accessing the storage device based on one or more requests included in one or more data frames received from the remote device”(YAMADA [0009], assigning a buffer ID for plurality of buffers).

	Regarding claim 23, YAMADA in view of Talagala, further in view of Lin teaches all the limitations of claim 21.
 Talagala teaches:
“wherein the storage device comprises a solid state drive (SSD) and the storage controller and the SSD are arranged to operate in compliance with one or more industry standards to include PCIe Base Specification, revision 3.0 or NVMe Specification, revision 1.1.” (Talagala col. 6 lines 40-47, col.10 lines35-40, non-volatile solid-state media for the storage system. The storage system is compatible for PCI-e standard).
YAMADA, Talagala and Lin teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YAMADA and Lin to use a solid-state storage media and using standard PCIe interface as disclosed by Talagala in order to retain data for permanently (Talagala col. 6 lines 31-35).

	Regarding claim 24. , YAMADA in view of Talagala, further in view of Lin teaches all the limitations of claim 21.
 Talagala teaches:
“ comprising the SSD having non-volatile memory that includes at least one of 3-dimensional cross-point memory, flash memory, ferroelectric memory, silicon- oxide-nitride-oxide-silicon (SONOS) memory, polymer memory, nanowire, ferroelectric transistor random access memory (FeTRAM or FeRAM), nanowire or electrically erasable programmable read-only memory (EEPROM).” (Talagala col. 6 lines 31-46, the non-volatile solid-state storage include a flash memory).
 YAMADA, Talagala and Lin teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YAMADA to use a solid-state storage media and using standard PCIe interface as disclosed by Talagala in order to retain data for permanently (Talagala col. 6 lines 31-35).

25 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA et al. (US 2011/0197041 hereinafter referred to as YAMADA) in view of Talagala et al. (US 9,047178 hereinafter referred to as Talagala), in view of Kanevsky et al. (US 8,775, 718 hereinafter referred to as Kanevsky), further in view of Lin (US 2004/0103249 hereinafter referred to as Lin).

	Regarding claim 25, YAMADA in view of Talagala, further in view of Lin teaches all the limitations of claim 21.
Kanevsky teaches:
“the data frame configured in compliance with a protocol format, the data frame received from one of a host device via a local connection with the host device and a remote device via a network connection with the remote device, the protocol format to include fiber channel over Ethernet (FCoE), internet wide area RDMA protocol (iWARP), Infiniband or RDMA over converged Ethernet (RoCE). (Kanevsky col. 8 lines 5-10, disclose various communication protocols including FCVI InfiBand, conventional RDMA, and iWRAP).
YAMADA, Talagala, Kanevsky  and Lin teaches a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YAMADA, Lin and Talagala to use conventional protocol such as iWarp as disclosed by Kanevsky because such protocol is standard for Remote direct Access Protocol (Kanevsky col. 8 lines21-25), and consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prime facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teiefiex Inc., 127 S. Ct. 1727, 82

	Claims 5-10, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0235072 hereinafter referred to as Smith) in view of GOLE et al. (US 2012/0102245 hereinafter referred to as GOLE), in view of Kanevsky et al. (US 8,775, 718 hereinafter referred to as Kanevsky), further in view of Lin (US 2004/0103249 hereinafter referred to as Lin).

	Regarding claim 5, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 4
Kanevsky teaches:
   “the protocol format to include fiber channel over Ethernet (FCoE), internet wide area RDMA protocol (iWARP), Infiniband or RDMA over converged Ethernet (RoCE)” (Kanevsky col. 8 lines 5-10, discloses various communication protocols including FCVI InfiBand, conventional RDMA, and iWRAP).
	Smith, GOLE, Lin and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith , Lin and GOLE to use conventional protocol such as iWarp as disclosed by Kanevsky because such protocol is standard for Remote direct Access Protocol (Kanevsky col. 8 lines21-25), and consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prime facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teiefiex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

	Regarding claim 6, Smith in view of GLOE, further in view of Lin  teaches all the limitations of claim 4
Kanevsky teaches:
“the protocol stack to determine whether to accept or deny the request based on a header of the data frame (Kanevsky col. 10, lines 51-59, discloses a client-initiated read or write requests to the storage system. The request includes header information associated with the request. For example, client-initiated write request includes one or more header information).
Smith, GOLE, Lin  and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith, Lin and GOLE to accept request based on header information as disclosed by Kanevsky, in order to identify the request type (Kanevsky col. 10, lines 51-59)

	Regarding claim 7, Smith in view of GLOE, further in view of Lin teaches all the limitations of claim 4
Kanevsky teaches:
“ the circuitry for the network I/O device configured to: receive the data frame from the remote device, wherein the request is for the remote device to store data associated with the data frame to the storage subsystem, the data at least temporarily stored to a memory maintained at the network I/O device and caused to be stored to the storage subsystem following acceptance of the request” (Kanevsky col. 10 lines 59-63, discloses temporarily storing client-initiated write data in the buffer cache of storage server, and cause the write data to be stored to the non-volatile solid state memory (NVSSM).


	Regarding claim 8, Smith in view of GLOE, in view of Lin, further in view of Kanevsky teaches all the limitations of claim 7.
Kanevsky teaches:
“the circuitry for the network I/O device configured to: receive the data frame from the remote device, wherein the request is for the remote device to read data from the storage subsystem (Kanevsky col. 11 lines 53-60. 8 discloses client-initiated read request from NVSSM storage subsystem).
Smith, GOLE, Lin  and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE for reading data from through RDMA from NVSSM as disclosed by Kanevsky, such feature allows to avoid bottleneck associated with accessing storage system (col. 2 lines 59-68)

	Regarding claim 9, Smith in view of GLOE, in view of Lin, and further in view of Kanevsky teaches all the limitations of claim 8.
Kanevsky teaches:
 (Kanevsky col. 2 lines 22-30, discloses providing a response to client’s read or write request via the storage server, the response could be a data stored in the storage subsystem).
Smith, GOLE, Lin and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE for reading data form or writing data to storage system through RDMA from NVSSM as disclosed by Kanevsky, such feature allows to avoid bottleneck associated with accessing storage system (col. 2 lines 59-68)

	Regarding claim 10, Smith in view of GLOE, in view of Lin, further in view of Kanevsky teaches all the limitations of claim 8.
Smith teaches:
“ the local connection with the host device arranged to operate in compliance with one or more industry standards including PCIe Base Specification, revision 3.0.” (Smith [0045] [0073], using a PCI bus for the host computer).

	Regarding claim 12, Smith in view of GLOE, in view of Lin teaches all the limitations of claim 11.
Smith teaches:
“the data frame configured in compliance with a protocol format, the data frame received from one of a host device via a local connection with the host device and” (Smith [0044] [0109], the controller connects with the host the storage devices via bus and one or more ports respectively to process requests for sending data to the storage device or retrieving data from the storage device. The request frames are formatted according to selected protocol).
Kanevsky teaches:
“a remote device via a network connection with the remote device, the protocol stack to determine whether to accept or deny the request based on a header of the data frame” Kanevsky col. 10, lines 51-59, discloses a client-initiated read or write requests to the storage system. The request includes header information associated with the request. For example, client-initiated write request includes one or more header information).
Smith, GOLE, Lin  and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to accept request based on header information as disclosed by Kanevsky, in order to identify the request type (Kanevsky col. 10, lines 51-59).

	Regarding claim 13, Smith in view of GLOE, in view of Lin, further in view of Kanevsky teaches all the limitations of claim 12.
Kanevsky teaches:
“the protocol format to include fiber channel over Ethernet (FCoE), internet wide area RDMA protocol (iWARP), Infiniband or RDMA over converged Ethernet (RoCE).” (Kanevsky col. 8 lines 5-10, disclose various communication protocols including FCVI InfiBand, conventional RDMA, and iWRAP).
	Smith, GOLE, Lin  and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to use conventional protocol such as iWarp as disclosed 

	Regarding claim 14, Smith in view of GLOE, in view of Lin,  further in view of Kanevsky teaches all the limitations of claim 12.
Smith teaches:
“comprising the data frame received from the host device and the request included in the data frame is for an application executed by the processor circuitry to access the storage subsystem” (Smith [0005], a request form application for accessing data storage system).

	Regarding claim 15, Smith in view of GLOE, in view of Lin, further in view of Kanevsky teaches all the limitations of claim 14
Smith teaches:
“comprising the request from the application to store data associated with the data frame to the storage subsystem, the data at least temporarily stored to the one or more buffers prior to fulfilling the request to store the data to the storage subsystem” (Smith [0063], storing the request command in FIFO before transmitting to the storage).

	Regarding claim 16, Smith in view of GLOE, in view of Lin, further in view of Kanevsky teaches all the limitations of claim 14.

“comprising the request from the application to read data from the storage subsystem, the read data at least temporarily stored to the one or more buffers after fulfilling the request to read the data from the storage subsystem” (Smith [0005][0064], the request form the application include a read request form the storage system. storing the response in FIFO).

	Regarding claim 20, Smith in view of GLOE, in view of Lin  teaches all the limitations of claim 19.
Kanevsky teaches:
“the protocol format to include fiber channel over Ethernet (FCoE), internet wide area RDMA protocol (iWARP), Infiniband or RDMA over converged Ethernet (RoCE)” Kanevsky col. 8 lines 5-10, discloses various communication protocols including FCVI InfiBand, conventional RDMA, and iWRAP).
	Smith, GOLE, Lin and Kanevsky teach a storage system, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Smith and GOLE to use conventional protocol such as iWarp as disclosed by Kanevsky because such protocol is standard for Remote direct Access Protocol (Kanevsky col. 8 lines21-25), and consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prime facie case of obviousness (MPEP 2143(A)) under KSR International Co. v. Teiefiex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454